Citation Nr: 1502696	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-29 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (i.e. arthritis) of the left knee.

2.  Entitlement to service connection for degenerative changes of the right toe.

3.  Entitlement to service connection for a chronic rash on the back.

4.  Entitlement to service connection for pain in the left elbow.

5.  Entitlement to service connection for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO).

As support for his claims, in July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  

The Board subsequently remanded these claims in September 2012 for further development - namely, for a VA examination and medical nexus opinion regarding the etiologies of these alleged disabilities. 



FINDING OF FACT

The most probative (meaning most competent and credible) evidence of record indicates these disorders being claimed - namely, as concerning the Veteran's left knee, right toe, chronic rash on his back, left elbow, and left shoulder - are unrelated to his military service.


CONCLUSION OF LAW

These claimed disorders are not the result of disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


Here, prior to initially adjudicating these claims, so in the preferred sequence, February 2005 and November 2006 letters were sent to the Veteran in accordance with the duty-to-notify provisions of the VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters duly notified him of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and informed him that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claims.

VA's duty to assist under the VCAA includes helping him obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  To this end, his STRs have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Although the RO requested records from the Washington, DC, VA Medical Center (VAMC) dating from the Veteran's immediate post-service period, these records were determined to be unavailable owing to the 15-year retention policy at the time, as noted in the file and as the Veteran himself acknowledged during his July 2012 hearing.  But also during his hearing, he reported treatment for his injuries and consequent disabilities at the Madigan Army Medical Center in Tacoma, Washington, and at Moncrief Army Community Hospital at Fort Jackson, South Carolina.  Since, however, there was no documentation in the file showing the RO had ever requested these additional records, in its September 2012 remand directives the Board instructed the RO or Appeals Management Center (AMC) to try and obtain these additional records.  Accordingly, pursuant to this mandate, later in September 2012 the AMC requested these medical records, but received a negative response in December 2012 indicating these records did not exist.  Additionally, in an intervening November 2012 phone conversation with the Veteran and in a subsequent March 2013 statement, he conceded that he had never actually received medical treatment at Madigan Army Medical Center in Tacoma, Washington, and at Moncrief Army Community Hospital at Fort Jackson, South Carolina.  The Board therefore finds that the AMC made sufficient attempts to obtain these records and that further attempts to obtain them would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).  The Veteran also was appropriately notified.  38 C.F.R. § 3.159(e)(1).

As also already alluded to, the September 2012 remand was to obtain another VA examination of the Veteran regarding his claimed disabilities for a medical nexus opinion concerning their etiologies.  To this end, in December 2012 he had a VA compensation examination.  The Board finds the VA examination and resultant medical opinions are adequate for deciding these claims because the examiner reviewed the claims file, considered the Veteran's contentions, and supported the medical conclusion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, there was compliance, certainly substantial compliance, with the September 2012 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the July 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  Moreover, the subsequent attempts to further develop the claims on remand arose partly out of the testimony the Veteran had provided during his hearing.

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative Joint Disease (DJD), i.e., arthritis, is one such condition.

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. At 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Consider also that a Veteran is not competent to provide probative opinion regarding more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Whether Service Connection is Warranted for these Claimed Disorders Involving the Left Knee, Right Toe, a Chronic Rash, Left Elbow and Left Shoulder

The Veteran had a VA compensation examination in October 2005, but the examiner only noted the Veteran's then current disabilities and did not provide a medical nexus opinion as to the origins or etiologies of these conditions in terms of their potential relationship to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 


That October 2005 VA examination resulted in diagnoses of persistent back rash, as well as of recurrent left elbow pain and bilateral knee pain as a result of DJD, i.e., arthritis.  In addition, the treatment records from the VAMC in Washington, DC, also evidence extensive treatment for the Veteran's left shoulder and right toe throughout the duration of this appeal.  Outpatient progress notes show reduced range of motion of his left shoulder in October 2005.  Radiology reports of his right toe also dated in October 2005 show degenerative arthritis (osteoarthritis).  The most recent records are from July 2008, when he received steroid injections into his left knee due to pain and limitations on his range of motion.  The diagnosis was "internal derangement of the left knee" and nonspecific synovitis (painful inflammation of the joint).  Although not all of his disabilities are consistently documented in his treatment records, it is clear that he has manifested all of his claimed disabilities at some point or another during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain even on a recent diagnosis predating the filing of a claim).

While testifying during his hearing in July 2012, the Veteran explained that his disabilities had originated during his service while playing football and other sports.  He said the stiffness had begun in his knee in 1973 when he was stationed in Missouri.  He joined a sports team upon arriving in Germany and injured his toe during a ball game.  As a catcher on a baseball team, he strained his shoulder and jammed his elbow during a game in 1974.  His shoulder required surgery upon his return to the United States in 1975.  Although he did not discuss the chronic rash on his back in his hearing testimony, he indicated in his Substantive Appeal to the Board (on VA Form 9) that the rash on his back may have been the result of sweating while performing manual labor and not showering afterwards.


The documentary evidence in this case shows he received treatment for these conditions within a relatively short time following his departure from military service.  At Greater Southeast Community Hospital in Washington, DC, he received treatment for his left knee, shoulder, elbow, and right toe, as well as for a fungal rash on his back.  In October 1975, so within one year of his departure from military service, he had complaints of knee twisting in football the day prior.  The evaluating physician noted left knee tenderness and good mobility and provided an ace bandage.  A radiology report revealed no evidence of fracture, dislocation, or bony abnormality, however.  In March 1976, the Veteran had fluid removed from his left knee joint.  In January 1977, he had draining of his right great toe and was diagnosed with tinea versicolor, a chronic fungal rash on his back.  In September 1977 he had two appointments for severe pain in his left shoulder, which was causing a restriction in his range of motion.  A radiology report accompanying the physician's notes indicated the Veteran had "anterior and medial dislocation of the shoulder."  At or about the same time, a radiology report noted he had "soft tissue swelling present over the mid portion of the forearm," but did not reveal evidence of fracture.

As the records of Southeastern Community Hospital reveal, all five of the claimed disabilities at issue are recorded in medical reports documented between October 1975 and September 1977.  Since, however, the Veteran's STRs do not show any injuries or medical conditions during his immediately preceding service from January 1973 to December 1974, these records from Southeastern Community Hospital are especially important because they tend to corroborate his hearing testimony as to his immediately ensuing post-service medical treatment and tend to, in turn, suggest that he may have sustained relevant sports-related physical injuries during his service, as he is alleging.  He explained how he had injured himself several times playing football and basketball on his VA Form 9 in December 2008. While the records of Southeastern Community Hospital are outside the time frame of his service and on occasion relate to additional injuries he apparently had sustained since the conclusion of his service, so intercurrent trauma, they nonetheless are of a similar vein and nature as the injuries he claims to have sustained in service.  Still additional lay statements from his siblings affirm he sustained repeated sports injuries while in service.

One record dating from October 1975 from Southeastern Community Hospital relating to the Veteran's left knee injury is within one year after his departure from service.  He now has arthritis in this knee.  Arthritis as mentioned is considered a chronic (permanent) condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 
10-percent disabling, within the first year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  So, in some circumstances, a chronic disease or disorder that manifests within this prescribed one-year presumptive period after service "shall be deemed to have incurred" during service.  See 38 U.S.C.A. § 1133.  The October 1975 record does not show the Veteran's left knee injury necessarily had resulted in chronic disability, however, and the record attributes the specific injury to an event after, as opposed to during, his service (namely, "football yesterday").   Nevertheless, this record tends to corroborate his hearing testimony that, as an active sportsman, he suffered a number of similar or other injuries both during and after his service.  Thus, this evidence tends to minimally suggest, to the degree required by McLendon, both the occurrence of an event or injury in service and a possible nexus between an 
in-service injury or event and a present disability to the point that the evidence in this case required review by a VA compensation examiner.  As a result, these claims were remanded in September 2012 for a VA examination and medical nexus opinions.

The Veteran subsequently had this VA examination in December 2012.  The diagnoses at the conclusion of that medical evaluation were osteoarthritis of both the left and right knees, hallux rigidus (arthritis) of the right big toe, tinea versicolor, lateral epicondylitis of the left elbow, and osteoarthritis of the left shoulder.  But even more importantly, regarding the determinative issue of causation, the examiner clarified that these claimed conditions were less likely than not incurred in or caused by the claimed injury, event or illness in service.  So this examiner completely disassociated these present-day diagnoses from the Veteran's service.

Regarding the Veteran's left knee disorder, in particular, the examiner observed that there was no documentation of a left knee injury or left knee symptoms during the Veteran's military service according to his STRs.  She noted that had had a normal evaluation at his December 1974 separation examination and that he stated at that time that he was "in good health".  She also observed he was seen in October 1975 for a left knee injury, which was 10 months after his separation from the military.  She additionally observed that an X-ray of his left knee in 2003 was normal, but that a subsequent X-ray in 2005 revealed mild arthritis.  Hence, in the absence of documented reports of injury to the left knee while in military service, absence of documented reports of onset of symptoms of left knee problem during or within one year after separation from military, she concluded that it was less likely than not the current left knee condition of osteoarthritis was incurred in military service.

Similarly, this examiner noted there was no documentation, or evaluation, or mention of right toe injury/right great toe pain and treatment in the Veteran's STRs.  She observed that the Veteran was seen for paronychia, right great toe in 1977, which was more than one year after separation from military service.  She further noted that he was seen by a VA podiatrist in October 2003.  She pointed out that the progress treatment note from that visit indicated the Veteran had excruciating pain in the great toe joint of the right foot for at least 6 months, but that he could not recall any specific trauma to the right great toe joint.  It also was documented that he was presently on workers' compensation and was desperate to get this problem resolved.  Based on the evidence, this examiner therefore concluded that, in the absence of evidence regarding right great toe injury or onset of symptoms and evaluation during active military service and in the immediate period after separation, it was less likely than not that the Veteran's right great toe condition of "hallux rigidus" was incurred in military service.


Moreover, this examiner found no evidence of symptoms, treatment or diagnosis of a rash in the Veteran's STRs during his active military service.  She noted that a January 1977 treatment note from Greater Southeast Hospital showed that he had a "rash on [his] back on and off for years, diagnosis, tinea versicolor on back."  But she observed that he did not have a rash at the time of actual examination.  Since he did not have a rash and was not evaluated for a rash during and within one year after separation from military service, she opined that his claimed condition of tinea versicolor was less likely than not incurred in military service.

With regards to his left elbow disorder, there also was no documentation or evaluation or mention of left elbow injury/left elbow treatment in the Veteran's STRs.  The examiner observed that there was mention of left elbow pain in an orthopedic' s note from 2005, but concluded that, in the absence of evidence regarding left elbow injury and evaluation during active military service and/or in the immediate period after separation, the Veteran's left elbow condition of epicondylitis also was less likely than not incurred in service.

Further, while the Veteran's STRs do not reveal any evaluation of left shoulder injury, left shoulder complaint during active military service, shortly after service, in September 1977, the examiner indicated that the Veteran was examined for a left shoulder injury.  She observed that the X-ray showed the Veteran's left shoulder was dislocated and it was reduced.  He had a follow-up X-ray that showed that dislocation was satisfactorily reduced.  In addition, the examiner noted the Veteran's statement that he subsequently underwent surgery at VA Hospital.  She, nonetheless, also concluded that because of the absence of a documented injury to the left shoulder during military service, it was less likely than not that current condition of osteoarthritis of left shoulder was incurred in military service.  Instead, the examiner opined that it was possible that the left shoulder injury he sustained in September 1977, which was more than 18 months after separation from military service, was a contributing factor for his current shoulder condition.


The medical and other evidence in this case, including especially this December 2012 VA examination report, is unfavorable to these claims in terms of attributing these alleged disorders to the Veteran's military service that ended many years ago.  In determining whether there is this required attribution, the examiner considered the Veteran's STRs, so all events that had occurred during his service, but also his post-service treatment records, his personal lay statements about his claimed disorders, and the objective physical examination results, including his 
X-rays.  Thus, the opinion had the proper factual foundation or predicate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  And while the Board must consider the Veteran's lay statements regarding the claimed history of these conditions, they are not the type of simple conditions that are readily amenable to probative lay comment regarding their diagnoses and etiologies.  Rather, they are complex, so there has to be supporting medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed request a medical opinion on this determinative issue of causation, and this medical opinion and the other probative evidence of record is against, not supportive, of these claims.

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for a left knee disorder, right toe disorder, chronic rash on the back, left elbow disorder, and left shoulder disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The claim of entitlement to service connection for a left knee disorder is denied.

The claim of entitlement to service connection for a right toe disorder is denied.

The claim of entitlement to service connection for a chronic rash on the back is denied.

The claim of entitlement to service connection for a left elbow disorder is denied.

The claim of entitlement to service connection for a left shoulder disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


